Citation Nr: 1106111	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-22 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
In St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hand condition, 
to include as secondary to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel





INTRODUCTION

The Veteran had active military service from December 1990 to 
December 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a October 2005 rating decision. 


FINDINGS OF FACT

1.  The Veteran's claimed hand disability has a known clinical 
diagnosis of neuropathy, and is not therefore considered an 
undiagnosed illness.

2.  No medical evidence has been advanced suggesting that the 
Veteran's upper extremity neuropathy either began during or was 
otherwise caused by the Veteran's military service. 


CONCLUSION OF LAW

Criteria for service connection for a bilateral hand condition, 
to include as an undiagnosed illness, have not been met.  38 
U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303.
 
In July 2005, the Veteran filed a claim for a bilateral hand 
condition.  In his notice of disagreement, the Veteran explained 
that his contention was that his condition was caused by his 
military service.  Specifically, he alleged that during the Gulf 
War he was exposed to radiation, hydraulic fluid, and the oil 
well fires.  He asserted that his condition had to be a result of 
the environment, reasoning that he had not been in any other 
hazardous conditions which he felt could have caused his hand 
condition.  In his substantive appeal, the Veteran asserted that 
he felt his hand condition was part of an undiagnosed illness.  
He added that there were side effects associated with prolonged 
exposure to high grade hydraulic fluid, and that combat 
situations such as general quarters did not allow for proper 
cleaning.  He explained that during alert calls he helped clean 
up hydraulic fluid using only rags and without the use of 
protective gloves. 

Service treatment records were reviewed and fail to show any hand 
complaints while in service.  On a medical history survey 
completed in November 1992 in conjunction with his separation 
physical, the Veteran denied any neuritis, paralysis, lameness, 
or loss of finger.  The Veteran's separation physical found his 
upper extremities to be normal.  Additionally, on a medical 
questionnaire for explosive ordinance handler/driver, completed 
in September 1992, the Veteran denied any weakness, paresthesia, 
or neurological disorder.  

Following service, no evidence of any upper extremity problem was 
presented for approximately a decade, and the Veteran has not 
specifically alleged that he had any neurologic symptoms in 
service or within a year of separation from service.  

In October 2002, an EMG/NCV was conducted which lead to the 
Veteran being diagnosed with bilateral median neuropathy at the 
wrists and bilateral ulnar neuropathy at the elbows.

The Veteran now argues that service connection is warranted for 
an undiagnosed illness.  

The Persian Gulf War Veterans' Benefits Act authorizes VA to 
compensate any Persian Gulf War veteran suffering from a chronic 
disability resulting from an undiagnosed illness or combination 
of undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more within 
a specified presumption period following service in the Southwest 
Asia theater of operations during the Persian Gulf War.  

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d)(1).  In this case, the Veteran has been awarded the 
Southwest Asia service medal, and it is therefore uncontested 
that he qualifies as a Persian Gulf veteran as defined in 
38 C.F.R. § 3.317.     

The issue then becomes whether the Veteran has a qualifying 
chronic disability.  A "qualifying chronic disability" means a 
chronic disability resulting from any of the following (or any 
combination of any of the following): either an undiagnosed 
illness or a medically unexplained chronic multisymptom illness 
that is defined by a cluster of signs or symptoms (this includes 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any diagnosed illness that the Secretary 
determines meets the criteria for a medically unexplained chronic 
multisymptom illness).  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)(i). 

Signs or symptoms which may be manifestations of an undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to, fatigue, unexplained rashes or 
other dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neurological signs and symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the respiratory 
system (upper or lower), sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).
	
The term medically unexplained chronic multisymptom illness means 
a diagnosed illness without conclusive pathophysiology or 
etiology that is characterized by overlapping symptoms and signs 
and has features such as fatigue, pain, disability out of 
proportion to physical findings, and inconsistent demonstration 
of laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.

Additionally, a disability will be considered an undiagnosed 
illness only if by history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known clinical 
diagnosis.  There must be objective signs that are perceptible to 
an examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum of 
a six-month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause other 
than being in the Southwest Asia Theater of Operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If 
signs or symptoms have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 8-
98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 (Oct. 22, 1998).

In this case, while the Veteran argues that he should be service 
connected for an undiagnosed illness, the fact remains that the 
VA treatment records that have been obtained show that he does in 
fact have a diagnosed disability, namely neuropathy.  Neuropathy 
is a known clinical diagnosis.  As such, the Veteran's hand 
condition does not meet the criteria to be considered an 
undiagnosed illness as defined in 38 C.F.R. § 3.317.

Nevertheless, the Board must also consider whether service 
connection may be granted for the Veteran's upper extremity 
disability on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 
1043-44 (Fed. Cir. 1994).
 
In this regard, the evidence of record simply does not show that 
the Veteran's current neuropathy either began during or was 
otherwise caused by his military service.  As noted, the 
Veteran's service treatment records are silent for any complaints 
that might be considered signs or symptoms of neuropathy.  The 
Veteran's upper extremities were found normal at separation. 

Following service, there is no indication of any problem for 
nearly a decade until the Veteran was diagnosed with neuropathy 
in October 2002 after testing.  Additionally, the Veteran has not 
alleged that he began experiencing any neurologic symptoms during 
service or within a year of separation.  As such, service 
connection is not established by continuity of symptomatology 
since service, and therefore a nexus opinion is required.

The Board acknowledges that medical evidence is not always 
required when the determinative issue is medical nexus.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Additionally, lay testimony is considered competent to report 
symptoms that are capable of lay observation.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  However, in this case the 
fact remains that the Veteran has a neurologic disability which 
manifested many years after service.  While a lay person might be 
capable of testifying as to the onset of neurologic symptoms such 
as tingling or numbness, the fact remains that the Veteran did 
not report the onset of symptoms for a number of years following 
service.   

Moreover, nothing in the Veteran's demonstrated experiences would 
qualify him to address the complex medical issue of what caused 
the onset of his neurologic disability, as such an opinion would 
require medical training and expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  No medical opinion 
has been advanced to support the Veteran's contention that his 
neurologic disability was caused by exposure to chemical exposure 
in service.  

It is also noted that no medical treatise has been advanced to 
support such a contention; and there is no suggestion in the 
medical evidence that is of record that the Veteran's neuropathy 
even may be associated with his military service.

The fact remains that the Veteran developed a disability many 
years after service and the evidence of record does not suggest 
that such a disability either began during or was otherwise 
caused by the Veteran's military service.  As such, the criteria 
for service connection have not been met, and the Veteran's claim 
is therefore denied.
II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in August 2005, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.   

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  VA treatment records have been 
obtained, and the Veteran has not alleged receiving any private 
treatment for his neuropathy.  Additionally, the Veteran was 
offered the opportunity to testify at a hearing before the Board, 
but he declined.

While a VA medical opinion was not provided in this case, the 
Federal Circuit Court of Appeals (Federal Circuit) has recognized 
that there is not a duty to provide an examination in every case.  
See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, 
the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide 
the Veteran with a medical examination or to obtain a medical 
opinion is not triggered unless there is an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with the Veteran's service or with another 
service-connected disability.  See McLendon v. Nicholson, 20 Vet. 
App.79, 81 (2006).  The record in this case is negative for any 
indication, other than the Veteran's own assertion, that his 
neuropathy was caused by chemical exposure during service.  The 
Veteran's lay statements are insufficient to trigger VA's duty to 
provide an examination with an opinion.   See Waters, 601 F.3d 
1274.

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In light of the denial of the Veteran's 
claim, no disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the Veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this appeal.
  

ORDER

Service connection for a bilateral hand condition, to include as 
secondary to an undiagnosed illness, is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


